 In the Matterof AMERICANFURNACE COMPANYandLOCAL No. 99,STOVEMOUNTERSINTERNATIONAL UNION OF NORTH AMERICA,AFLCase No. 14-C-1015.-Decided January 8, 1946DECISIONANDORDEROn June 14, 1945, the Trial Examiner issued his Intermediate Re-port in the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set out in the copy of the Intermediate Reportattached hereto.Thereafter the respondent filed exceptions to theIntermediate Report and a supporting brief.On December 18, 1945,the Board heard oral argument at Washington, D. C. The respond-ent and the Union were represented and participated in the argument.The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the respondent's exceptions, the contentions advanced at theoral argument before the Board, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner.THE REMEDYHaving found that the respondent has engaged in unfair labor prac-tices which independently violated Section 8 (1) and (2) of the Act,we shall, in agreement with the Trial Examiner, order it to cease anddesist therefrom and to take certain affirmative action designed toeffectuate the policies of the Act.Our cease and desist order is also predicated on the following find-ings :As more fully revealed in the Intermediate Report, the respond-ent's campaign of interference, restraint, and coercion with the employ-ees' self-organizational rights included threats of moving the plantshould the employees select the Union as their bargaining agent; an at-tempt to have union members withdraw from the Union; permitting themayorto make an anti-union speech to the employees at the plant, in65 N. L.R. B., No. 52.247 248DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich speech the mayor stressed the possibility of the respondentmoving the plant if the Union came in ; permitting the distributionon the respondent's premises of anti-union literature while prohibitingthe distribution at the same place of pro-union literature ; posting anotice to the effect that it was not necessary to join the Union inorder to continue to work for the respondent without also indicatingthat joining the Union would not result in loss of work, a fear whichhad been instilled in the employees by the mayor's speech and state-ments of a supervisory employee ; and the sponsoring and mainte-nance of a company-dominated and supported labor organization,which presents a ready and effective means of obstructing self -organi-zation of employees and their choice of their own representatives forthe purpose of collective bargaining.Because of the respondent'sunlawful conduct and its underlying purpose we are convinced andfind that the unfair labor practices found are persuasively related tothe other unfair labor practices prescribed by the Act and that adanger of their commission in the future is to be anticipated fromthe course of the respondent's conduct in the past.The preventivepurpose of the Act will be thwarted unless our order is coextensivewith the threat. In order, therefore, to make effective the interde-pendent guarantees of Section 7, to prevent a recurrence of unfairlabor practices, and thereby to minimize strife which burdens andobstructs commerce and thus effectuate the policies of the Act, we shallorder the respondent to cease and desist from in any other mannerinfringing upon the rights guaranteed in Section 7 of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, American Furnace Company,Red Bud, Illinois, and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Dominating or interfering with the administration of the Amer-ican Furnace Labor Organization, by whatever name known, or withthe formation or administration of any other labor organization of itsemployees, and from contributing support to the American FurnaceLabor Organization, by whatever name known, or to any other labororganization of its employees ;(b)Recognizing the American Furnace Labor Organization, bywhatever name known, as the representative of any of its employeesfor the purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or other con-ditions of employment; AMERICAN FURNACE COMPANY249(c) In any other manner interfering with, restraining, or coercingits employees in the exercise,of the rights to self-organization, to formlabor organizations, to join or assist Local No. 99, Stove Mounters In-ternational Union of North America, AFL, or any other labor organi-zation, to bargain collectively, through representatives of their ownchoosing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, as guaranteedin Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from the American,Furnace Labor Organization, by whatever name known, as the repre-sentative of any of its employees for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment and com-pletely disestablish the American Furnace Labor Organization, bywhatever name known, as such representative:(b)Post at its plant, at Red Bud, Illinois, copies of the notice at-tached hereto, marked "Appendix A." Copies of said notice, to befurnished by the Regional Director for the Fourteenth Region, shall,after being duly signed by the respondent's representative, be postedby the respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(c)Notify the Regional Director 'for the Fourteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We hereby disestablish American Furnace Labor Organization,by whatever name known, as the representative of any of ouremployees for the purpose of dealing with us concerning griev-ances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, and we will not recognize itor any successor thereto for any of the above purposes. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe will not dominate or interfere with the formation or ad-ministration of any labor organization or contribute financialor other support to it.We will not in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist Local No. 99, Stove MountersInternational Union of North America, AFL or any other labor or-ganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection.All ouremployees are free to become or remain members of this union, or anyother labor organization.AMERICAN FURNACE COMPANY,Employer.Dated --------------------By -------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced. cr covered by any other material.INTERMEDIATE REPORTMr. Keith W. Blinn,for the BoardCase,'VoylesCase, by Mr. Clarence 7' Case,of St Louis, Mo., for therespondent.Mr. John F. Green,of Belleville, Ill., for the Union.ST ATEHENT OF THE CASEUpon an amended charge duly filed on March 30, 1945, by Local No. 99,StoveMounters International Union of North America, AFL, herein calledthe Stove Mounters, the National Labor Relations Board, herein called theBoard, by the Regional Director for the Fourteenth Region (St. Louis, Mis-souri),issued its complaint, dated April 2, 1945, against American FurnaceCompany, Red Bud, Illinois, herein called the Respondent, alleging that theRespondent had engaged in and was engaging in unfair labor practices affect-ing commerce within the meaning of Section 8 (1) and (2) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint, accompanied by notice of hearing thereon, wereduly served upon the Respondent, the Stove Mounters and American FurnaceLabor Organization, an alleged illegal labor organization.With respect to the unfair labor practices, the complaint alleges in sub-stance: (1) that during the period from about September 1944, to the dateof the issuance of the aforesaid complaint, the Respondent, by its officers,agents, and representatives, including Algernon Gucker, Orville Kaffenberger,and Arnold Schrieber, urged, persuaded, and warned its employees from becom-ing or remainingmembers of the Stove Mounters; questioned them concerningtheir union activities and affiliations;made disparaging remarks to- themabout the Stove Mounters ; threatened to cease operations if the Stove Mountermsucceededin organizingthe plant; and distributed anti-union circulars andnotices; (2) that on or about November 1943 the Respondent initiated, formed,and sponsored a labor organization known as AmericanFurnace Labor Organ- AMERICAN FURNACE COMPANY251ization, and thereafter dominated, interfered with the administration of, andcontributed' financial and other support to, said organization; and (3) thatby the afore.aid acts, the Respondent interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act.On April 14, 1945, the Respondent filed its answer denying the commission ofany unfair labor practices.Pursuant to notice a hearing was held at Red Bud, Illinois, on April 24 and25, 1945, before the undersigned, W PWebb, the Trial Examiner duly desig-nated by the Chief Trial Examiner. The Board, the Respondent, and the StoveMounters were represented by counsel and participated in the hearing.'Fullopportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues was afforded all parties.At the conclusion of the hearing, the Board's counsel moved to conform thepleadings to the proof with respect to formal matters.The motion wasgranted by the Trial Examiner without objection.Opportunity to argue orallybefore the Trial Examiner at the conclusion of the hearing was waived by thepartiesBriefs have been received by the Trial Examiner from counsel for theBoard and the Respondent.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, American Furnace Company, is a Missouri corporation, hav-ing its principal office at St Louis, Missouri. It is duly licensed to do businessin the State of Illinois. It owns and operates a plant in Red Bud, Illinois, whereit is engaged in the manufacture, sale, and distribution of steel furnaces andplastic plywood boxes.The principal raw materials used at the plant are steel,plastic plywood, steel rivets, and paintDuring the calendar year 1944, the Re-spondent purchased such raw materials in excess of $1,000,000 in value, of whichover 90 percent was obtained and shipped to the plant from States other than theState of Illinois.During the same period the Respondent manufactured, at itsRed Bud plant, finished products in excess of $1,800.000 in value, of which over80 percent was shipped to points outside of Illinois.The Respondent is en-gaged in war work to the extent of about 90 percent of its operations. It con-cedes that it is engaged in commerce, within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDLocal No 90, Stove Mounters Inteinational Union of North America, AFL,affiliatedwith the American Federation of Labor, and American Furnace LaborOrganization, unaffiliated, are labor organizations, admitting to membershipemployees of the Respondent.III.THE UNFAIR LABOR PRACTICES1.BackgroundIn February 1942 the Respondent moved its plant from St Louis, Missouri, to,Red Bud, Illinois, retaining only executive offices and storage facilities in St.Louis.As an inducement to make this move, the business men of Red Bud had,IThe American Furnace Labor Organization did not file an answer to the complaint andswas not represented by counsel at the hearing. 252DECISIONS OF NATIONAL LABOR RELATION'S BOARDsubscribed approximately $27,000 for the erection of a suitable plant building,which under the terms of an agreement, was deeded to the Respondent after ithad paid out the sum of $250,000 in wages. This provision of the contract hadbeen complied with and the Respondent had acquired title to the property priorto the organizational campaign of the Stove Mounters. It was necessary toenlarge the municipal water and power facilities to meet the demands of theRespondent's plant, therefore the City of Red Bud raised approximately $50,000by the issuance of bonds, and installed the improvements.When the Red Budplant was opened, Eugene C. Koch, the Respondent's plant superintendent atSt. Louis, was transferred to the Red Bud plant as superintendent.About July1942, the Respondent began the production of war material at the Red Bud plant,which necessitated a considerable increase in its working force.2According to Algernon C. tucker, a local druggist also a member of the RedBud Chamber of Commerce and the local Draft Board, he was one of the com-mittee of Red Bud business men which went to St. Louis in 1940, to discuss withClarence S. Franke, president of the Respondent, the proposition of moving theplant to Red Bud. After the plant had been moved, Gucker, at the request ofthe local Chamber of Commeice, endeavored to assist the Respondent in securingworkers by letting it be known that applicants could leave their names at hisdrug store and he,would communicate with them whenever lie had been notifiedby Superintendent Koch that additional employees were required.Gucker didthat because he had subscribed $750 toward the cost of the Red Bud plant andwas anxious for the business to succeedGucker did no hiring himself, but sentthe applicants to Superintendent Koch.After the respondent had employed apersonnel manager in October 1942, Gucker ceased these activities.The Re-spondent has no interest nor control over Gucker's drug business, nor does Guckerhave any connection with or financial interest in the Respondent nor any voicein the conduct of its business or the formulation of its business policies and noauthority over working conditions in the Respondent's plant.In October 1942, the Respondent employed Victor Guebert and put him in chargeof the personnel department of the Red Bud plant under Superintendent Koch.Guebert's first duties were to recruit approximately 150 additional employees,which he proceeded to do sThe following incident illustrates the anti-union attitude of the Red Budbusiness men :According to J. W Berry, a teacher in the Red Bud Community High School,Arnold Sehrieber, a local business man and a member of the Red Bud SchoolBoard, gave him a typewritten circular letter 4 and requested him to run off a2These findings are based upon the undisputed testimony of several witnesses'Guebert interviewed applicants,filled out their applications,and recommended toSuperintendent Koch whether they should be hired.In the Respondent's application forwage increases with wage and Hourand PublicContracts Division.U S Department ofLabor,StLouis,Missouri,on December 1, 1943,the Respondent stated that the duties ofthe PersonnelManager wereas followshe is responsible for properly handling the requirements under present Gov Rulingregarding letters of availability,age certificates,social secuiity iecoids, etcHechecks and computes pav of each employee from time cardsMakes out any accidentreports and handles any minor labor matters that may come upGuebert testified that this job description correctly reflected his position in the plant atthat time and still does with the exception of the accident reports4The full text of the letter was as followsRED BUD,ILLINOISOctober 27, 1944To the Employees of Amei lean Furnace CompanyFor many years the Red Bud Business Alen and other loyal citizens worked veryhard to get a good industry to locate in Red Bud so that our local people would have AMERICAN FURNACE COMPANY253number of copies on the school hectograph machine, and to purchase the paperand charge it to the "business men of Red Bud." Berry complied with the requestand delivered the copies to Schrieber. Schrieber first testified that the first timehe saw the circular letter was when he found it on his desk in his office, andthat he did not know who had prepared it or who had brought it to his office.He also denied having given it to Berry, but stated that he gave it to Koelling,the School Superintendent.On cross-examination Schrieber was asked if thecircular letter came from President Franke, and he replied that he did not "think"that Franke gave it to him. Schrieber also testified that he was a member ofthe "Business Men's Association" in Red Bud and, when asked if he knew whetheror not anyone connected with that organization had prepared the circular letter,he replied "No, I don't. I don't know whether it was written by a schoolboyor the attorney here in town or who wrote it." Schrieber finally admitted that100 or more copies of the circular letter were sent to his office and that he hadextra copies made.Also, that at a meeting of the Business Men's Association,the circular letter was approved by them and they agreed that Schrieber shouldtake them to the plant and distribute them to the Respondent's employees.Onor about the date appearing on the circular letter, Schrieber gave them out tothe employees at the plant.He passed them out indiscriminately to all employees,as they carne out of the plantHe was standing on the plant premises near thefront door.Nothing was said to him by any supervisory employee and he wasnot interfered with in any way. Schrieber's testimony in iespect to his reasonfor distributing this circular letter reads as follows:Well, it was for the interest of the business at heart that I felt we shouldtry to protect it.We had lost so many plants at Red Bud, and I thought itwas high time we held one.While testifying, Schrieber was asked the question, "Did you get the approv alor the sanction of any supervisory officer at the plant or executive to go downthere and distribute these circulars?"He replied, "No, sir, I never asked for it "The record does not disclose that the Respondent had any control over eitherthe Business Men's Association or Schrieber, or that they had any connection with,emploinientAfter iaising about $27,00000 the Ameiican Furnace Conipain wasinduced to conic to Red Bud and the nioney was used towai ds construction of ourfactoryOne of the agreements made with the American Finnace Company was thataftei a ceitain payroll was paid out. the factory and all seal estate with it was to bedeeded over to the companyWe all know that this amount of payroll was met overa keai ago, and todai the Ameiican Furnace Company owns all property and are atliberty to do with it as thei pleaseUnder the circumstances the Ameiican FurnaceCompany can lock the doors as they see fitThey can move out, rent out the build-m_ and thei can move elsewhereWhat law can prevent the Company from doingwhat they wish with the property? Please do not be misled by all kinds of state-mentsDo tom own investigatingDo the people who have been employed forseveral (sic) feel that the company has been unfair' Is the present movement spon-sored by outsiders'Do the people who live here realize the seriousness of the pres-ent action'Do the most of the workers think nothing of foicing the door of thefactory to close and deny people living here the right to isork'Wages paid in theeutne box depa rtnient are certainly in line with similar industries, even in St Louis.Throughout Dlissoun and Illinois aie many closed factories and plants which willnever be re-openedSome iscre shoe factories, knitting mills. etcDon't be unsleilby glowing statements of UnionsYou are a niembe' onh i,, ion, as von pay driesAre working conditions bad in the plant' If difficulties aiice in the plant, does notthemanagement correct'Has the managemmot been con,ulted toneerning organiz-ing'Before any decisions aie reached please consult isith the management and use}our best judgment to keep the factory hereThe Bu,uieva Alen of Red Bud 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDor financial interest in, the Respondent, or any voice in the conduct of the Re-spondent's business or the formulation of the Respondent's policies.Although the record is clear that both the Respondent and a majority of thebusiness men of Red Bud were opposed to the Stove Mounters organizing theRespondent's employees, the undersigned makes no finding that the Respondentis liable for the distribution of this anti-union letter at the plant by Schrieber °2 Interference, restraint, and coercionOn September 17, 1944, John F Green. vice president of the Stove Mounters,went to Red Bud and inaugurated an organizational campaign among the Re-spondent's employees.Meetings of the employees were held and a charter forLocal 99 was secured. On October 23, 1944, Green informed the Respondent byletter that the Stove Mounters was the representative of the employees and re-quested a conference for the purpose of negotiating a contract. The Respondentdid not reply.On October 30, 1944, Green telephoned to President Franke inSt.Louis.Franke acknowleged receipt of the September letter and they ar-ranged for a meeting on November 3, 1944The meeting was held in Franke'soffice in St. Louis.Green and a committee of employees from the Red Bud plantwere present and represented the Stove MountersGreen introduced `himself toPresident Franke and stated the object of the meeting.He also submitted toFranke,a proposed contract. Franke asked the coat rnttee why they had organized.He also gaid to them, "If you are dissatisfied with the plant you should havetaken it up with Mr. Koch or taken your troubles up with us" The Committeethen said that they wanted to organize in order to enjoy some of the benefitsof collective bargainingFranke told them that if they were dissatisfied withtheir wages, they should have come to him and lie would have been willing tomeet with them. Green insisted that the employees should be organized andrequested Franke to consider the proposed agreement. Franke agreed to submitit to his Board of Directors and let Green know laterGreen telephoned Frankeon November 13 and another meeting was arranged for November 15. The meet-ing was held and the same conferees were presentFranke said that his Boardof Directors had instructed him to get a' list of all the employees,who wereineinbers of the Stove Mounters.Green refused to divulge their names untilafter a contract had been signed.Franke then metused to recognize the StoveMounters or to continue the negotiations unless the Haines were furnished.Negotiations ceased and the Stove Mounters filed it Petition for Investigation andCertification with the Board.°As it result, a consent election agreement wasentered into and an election was held in the plant on December 7, 1944TheStove Mounters lost the electionDuring the negotiations with the Stove MountersFranke did not mention the American Furnace Labor Organization?In October 1944 Personnel Manager Guebert asked William Bitch, a formeremployee of the respondent, to tell his two daughters, who were employees ofthe Respondent, to see employee Ei dman and have him i efund the money thatthey had paid to the Stove Mounters. Guebert also said to Bitch, "Now we gotthe factory going down here in Red Bud, and nie going good, and Erwin Erd-man wants to come from Horse Prairie with this union "8According to the testimony of employee George Kern, which is credited by theundersigned, in October 1944 Guebert told him to go to Gucker's drug store8 SpringfieldWoolenMills,41 N L It. B 921 ;Ely and Walker DrygoodsCo., 40 N. L.R B. 1202°Case No. 14-R-1107.°These findings are based upon the testimony of Green and Franke8This finding is based upon the credible and undenied testimony of Buch. AMERICAN FURNACE COMPANY255as Gucker wanted to talk to hini.Kern wentto the drug store and Guckerstated to him as follows :That the business people of Red Bud did not want that factory organized,and they was the ones that had that factory come to Red Bud, and thatthey all give money toward it, and he had seven hundred dollars towardit.If they organized and throwed a picket line. they have women inRed Bud who would shoot their way in. And also if organized the fac-tory would leave Red Bud.According to the undemed testimony of Foreman Paul Rieke,' which iscredited by the undersigned, in the latter part of October 1944, Orville A.Kaffenberger,'0 the then Mayor of Red Bud and President of the Lions Club,made a speech at the plant just after 4: 00 p. m. to approximately all of theemployees, both day and night shiftsIn respect to Kaffenberger's speech,Rieke's testimony reads as follows :Ile [Haffenberger] said business people were responsible for havingthe plant down here, and that they put a lot of money in it, and the Ameri-can Furnace Company had met all of their agreements with them andthey could go out or probably would move out it the Union came in there...Couldmove out and probably would if we joined the Union orhad any trouble down there.Then he said he did not see why we hadto get somebody else in there to organize because Mr. Franke, Presidentof the American Furnace Company, would not recognize any AmericanFederation of Labor or CIO but he would recognize a Shop Union, then hesaid they hada meetingwith Mr. Franke the night before, and he had metwith Mr. Franke and if there were any differences down there betweenthe employees we should, if we did not want to talk to Mr. Franke himselfwe should appoint a committee and he would be the go-between man.'1K.iffenberger talked about 15 minutes and no work went on in the plant dur-ing hisspeech, although the night shift was due to begin work about 4: 00 p m.Kaffenberger testified that he made the speech with the knowledge and con-sent of President Franke, and that, among other things, he told the employeesthat the business men "were interested in the employees organizing a com-panyunion,whereby the dues collected would remain in their own treasury,to be spent for their own benefit, and not go into all outside treasury "Ac-cording to the testimony of President Franke and Superintendent Koch theemployees were never advised by the Respondent, either orally or by writtennotice, that the Respondent assumed no responsibility for Kaffenberger's re-marks.According to. Personnel Manager Guebert, sometime daring November 1944,he was asked by several employees whether or not the Respondent would movethe Red Bud plant to St. Louis if the Stove Mounters came toRed Bud, and hereplied "It is possible they might."About that time Guebert was also askedby a number of employees if the Stove Mounterswas a good union to join.Guebert's testimony in this respectreads as follows :There were a lot of them I could not recall their namesThe question wasput to me what I thought of the Stove Mounters Union being the organiza-tion down at the American Furnace Company plant. I do recalltellingthem that I could not understand why they would want the Stove Mounters9 According to the undenled testimony of Paul Rieke he was foreman of the spot welders10Kaffenberger was accompanied by Schrieber,Gucker, and several other local businessmen11This testimony of Paul Rieke was substantially corroborated by employee Erdman.679100-46-vol. 65-18 256DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion when we only had three mounters out of two hundred employees, mostof them making boxes.According to Superintendent Koch, during November 1944 he posted on theplant bulletin board a typewritten notice signed by him which stated "It is notnecessary for any employee to belong to an organization to continue workinghere."This notice remained posted until after the consent election on December7, 1944.He stated that he posted the notice because it had come to his attentionthat some of the employees had been told that unless they joined the StoveMounters they could not work in the plant.Koch's testimony in respect to this notice, reads as follows:So inorder to let the people know they did not have to comply with thatkind of coercion, I thought it would be best to put up a notice to that effectthat they could continue to workOn December 6, 1944, the day before the election, while employee E F. Erdmanwas passing out copies of a Stove Mounters' hand bill at the plant, SuperintendentKoch said to him, "You can't give them out here on the premises. If you wantto do that give them out on the lot. And don't let me catch you on the insidegiving them out to employees, or I will have to bung up charges against you."This occurred early in the morning, before Erdman was due to go to work.He was outside the plant, but standing on the Respondent's premises.He dis-continued the disti ibution of the c irculm ,The Respondent had no rule pro-Whiting the distribution of circulars on the plant premisesIn theMolter ofLeTouineau Company of Ueoigta and United Steeliaoici.i of America, 0 1. O.,"the Board stated as follows.Upon all the above considerations. we are convinced, and find, that therespondent, in applying its "no-distributing" rule to the distribution of unionliterature by its employees on its paikmg lots has placed an unreasonableimpediment on the freedom of communication essential to the exercise ofits employees' right to self-organization . . .C. Conclusions with respect to interference, restiaint, and coercionUpon the foregoing facts, the undersigned is of the opinion and finds that theRespondent has failed to maintain the neutrality that the Act requires in respectto the right of its employees to choose their representative for the purpose of col-lective bargaining.At the very first meeting between the Respondent and theunion representatiies, which included i number of Respondent's employees,President Franke indicated his hostility toward the Union by telling the em-ployees, in substance, that they should have come to him or gone to SuperintendentKoch with their troubles, instead of to the UnionFranke also refused to nego-tiate with the Union unless he was furnished the names of the union membersPersonnel Manager Guebertwas alsoactive in defeating the Union's efforts toorganize the employees by endeavoring to have two members withdraw from theUnion.He also sent employee Kern to see druggist Gucker who gave him ananti-union talkSuperintendent Koch admitted that he posted a notice in theplant to offset rumored union propagandaHe also piohibited the distributionofunion circulars on the plant premises, but made no protest when anti-unioncirculars were similarly distributed at the plantThe Respondent further dis-played its desire to prevent the Union from organizing the employees by stoppingallwok in the plant and permitting Mayer Kaffenberger to make it speech to13 54 N L N B 1253, affirmed byU S SupremeCourt April23, 1945, Nos. 226 and 452. AMERICAN FURNACE COMPANY257the employees,inwhich he stressed the dire results which would be likely tofollow if the employeesjoined the Union.The undersigned finds that by the foregoing acts and statements of Franke,Koch, and Guebert, by permitting and endorsing the anti-union speech of Kaffen-berger in the plant, by posting in the plant the notice in respect to union member-ship, and by prohibiting the distribution, on plant premises, of union circulars,as found above, the Respondent interfered with, restrained, and coerced itsemployees in the exereise of the rights guaranteed in Section 7 of the Act.3 The formation and dominationof AmericanFurnaceLabor OrganizationIn November 1943, 1 petition for a wage increase was circulated throughoutthe plant, by one Eggerdmg, a then non-supervisory employee.Approximatelyall of the employees signed it. It was then presented to Superintendent Koch.About a week later, Koch called Foreman Paul Rieke and his brother FredRieke 33 into his office during working hours.When they arrived at the officethey found Franke, Koch, Guebert and Mr. Archibald, an executivefrom St.Louis, also five foremen 14 and employee Emerson. Franke asked "What it wasall about."The employees said that they wanted a raise in wages because ofthe increased cost of living.Nothing was agreed upon at that meeting. A fewdays later another meeting was held and the same conferees were present,together with Mr. Keck, a State Labor Conciliator` The subject of a wageincrease was discussed, and Keck suggested that the employees elect a Com-mittee to represent the employeesAbout 3 days later, with the knowledge andconsent of the Respondent, an election was held in the plant during workinghours.Blank ballots were distributed among the employees by Personnel Man-ager Guebert and others, and each employee wrote the names of 9 employees on theballotA second ballot was taken and the 3 out of the 9 who received the mostvotes were selected as the Committee, herein called the First Committee. Theywere Foreman Ellis, Fred Rieke, and Pearl Grithn"A few days after theelection, the First Committee had a meeting, during working hours, with Franke,Archibald, Koch and Guebert.They agreed upon a 10-percent wage increase.At the request of the First Committee and with the approval of President Franke,Personnel Managet Guebert was selected to act for and to represent the FirstCommittee."On December 1. 1943, the Respondent submitted to Wage and Hour and PublicContracts Division, United States Department of Labor, St. Louis,Missouri, anexecuted National War Labor Board Form 10," for a wage increase for approxi-mately 190 employees, including an increase for Guebert, the personnel manager.On January 4, P144. the application was approved in part 19 The applicationwas signed, "For the Employer," by R. A. Etavard, Secretary and Treasurer ofthe Respondent, and "For the Labor Organization" by Personnel Manager Guebert,Representative.The name cf the labor organization was given as "Amer., Fur-nace Co. Labor Org" Guebert testified that the "American Furnace CompanyLabor Organization" is the same as the "American Furnace Labor Organization "13Fied Rieke etas in assembles in the Furnace Department11These foremen wete Luther Ellis, Charles and Bert Sipple, Stanley Moeny and WilbertCheatThere was no contention that these employees were not foremenThe record does not di,close iiht heck was present.Pearl Gtufiin was i punchpies,;ofbrake operator"These findings are ba,ed upon the cimlible anti indented testimony of Fred Rieke18"Application ton approial of a wage of salary rate adjustment o1 schedule""'The application 1%a, denied in icspect to the foieuien in the Steel, Box and SliippmgDepai tnients 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDGuebert further testified that he did not know who selected the name "AmericanFurnace Labor Organization."His testimony in this respect, reads as follows :Q.Who selected the name"American Furnace Labor Organization?"A. I don't know.Q. That is in your handwriting,is it not?A. Yes.Q You do not know who ever told you that would be the name?A. I don't know.'Q. Did anyone ever tell you that would be the name of the organization?A. I think so.Itmust have been one of the committee It is too longago 20According to Guebert, he made two trips to Kansas City, Missouri, duringDecember 1943, "to acquaint the War Labor Board with the conditions at theplant, and ask to get this wage increase allowed."The Respondent paid hisexpenses for both trips, and also his salary during the time he was away fromthe plant.American Furnace Labor Organization paid no part of this expense.He was representing both the Respondent and the American Furnace LaborOrganization.In the first part of September 1944, another petition for a wage increase wascirculated in the Furnace and Shipping Departments of the plant by employeeJohn Wetzel.When the petition reached Superintendent Koch, the latter calledFred Rieke, Wetzel and Walter Guebert t1 into his office and designated themas a committee, herein called the Second Committee, to represent the AmericanFurnace Labor Organization.They agreed on a 10-percent wage increase.Personnel Manager Guebert was selected to represent both the Second Committeeand the Respondent.Fred Rieke was the only member of the Second Committeewho had been a memberof the First Committee. According to Koch, the membersof the Second Committee were selected by him because they were the ones mostinterested in the second application for wage increaseOn September 9, 1944, the Respondent submitted another application for wageincreases to the Wage and Hour and Public Contracts Division. U. S. Departmentof Labor, Centralia, Illinois.This application was signed by the same parties whosigned the first application, except the name of the "Labor Organization" wasgiven as "American Furnace Labor Organization." In the body of this appli-cation there appears the following statement. "American Furnace CompanyLabor Organization, Victor Guebert, representative, Red Bud, Illinois " In itsletter accompanying the application, the Respondent stated, as follows:A verbal agreement has been arrived at between the management of theCompany and the American Furnace Labor Organization, to establish a raterange to allow for merit raise to be given those employees who qualify, inorder to properly compensate those employees for skill and efficiency whichthey have acquired and which is required for production of items on ourvarious war contracts and our normal productsThanking you to give thisapplication to put our agreement into effect your early apps oval, weremain.According to Personnel Manager Guebert,he made a trip to Chicago,Illionis,in October 1944 to "acquaint the War Labor Board with our situation and to try20 Fred Rieke was a member of the First Committee.He testified that he knew nothingabout an organization known as the American Furnace Labor Organization,and that hehad never heard the name before.21Wetzel was a mounterWalter Guebert was the brother of Personnel Manager VictorGuebeit, and worked in the Shipping Department AMERICAN FURNACE COMPANY259to get approval of this request in wage increase"While in Chicago, Guebertcontacted Mr. Sherman of the War Labor Board, and told him that he was veryanxious to get immediate approval of the application as "delay might causetrouble."The respondent paid Guebert's expenses during this trip, and also hisregular salaryThe application was approved on November 8, 1944.In January or February 1945, another and different committee, herein calledthe Third Committee, was selected by Superintendent Koch to represent theAmerican Furnace Labor OrganizationThe Third Committee wds composedof both foremen and non-supervisory employees.-" According to Koch, he selectedthe Third Committee after discussing the matter with Foreman Ellis and em-ployee Fred Rieke.The Third Committee was appointed for the purpose of im-proving "working conditions" in the plant.According to Fred Rieke the ThirdCommittee had weekly meetings with management during working hours for thediscussion of working conditions.Guebert testified that about "forty-five or sixtydays ago" the Respondent filed another application with the National War LaborBoard for the approval of vacations with pay. This application was signed bythe same parties who signed the two previous applications. Victor Guebert signeditas the representative of the American Furnace Labor Organization.' Thisapplication was filed subsequent to the selection of the Third Committee.TheRespondent and the American Furnace Labor Organization are now negotiatingfor an agreement in respect to a profit sharing plan for the employees. PersonnelManager Guebert is still the representative of the American Furnace LaborOrganizationConcluding findings in respect to the American Furnace Labor Organization11That the Respondent was opposed to the Stove Mounters is clearly shown inthe recordA majority of the business men of Red Bud were equally anxiousto prevent the Stove Mounters from organizing the Respondent's ph,nt, becauseof the persistent rumors that, in such an event, the Respondent would movethe plant to St. Louis. The Respondent has fulfilled its obligations to the busi-ness men in respect to the required amount of wages to be paid out and hadacquired title to the plant premises, prior to the organizational campaign of theStove Mounters, and it could move the plant if it so desired. The employeeshad no voice in the selection of the Second or Third Committee nor in theirnegotiationswith the RespondentAmerican Furnace Labor Organizationhad no constitution or by-laws, and no source of ievenne other than the Re-spondent.The traveling expenses of Guebert, the representative of AmericanFurnace Labor Organization, to Kansas City and Chicago were paid by the Re-spondentEven the name of the dominated organization must have originatedwith Guebert, as he admitted that he wrote it in the applications for wage in-creases, but could not remember who suggested it.Fred Rieke, a member ofthe First and Second Committee testified that lie had never heard of the nameAmerican Furnace Labor Organization.The election of the First Committeewas held in the plant with the knowledge and consent of the RespondentTheSecond and Third Committees were selected by Superintendent Koch, with-out reference to the wishes, if any, of the employees.The Third Committeeincludes several foremen.The Respondent's personnel manager, Guebert, was"The foremen were Ellis, Paul Rieke, Choat, Mocny, Charlie Sipple, Wolf Rehmer,Liefer and Annefeld Giiffin (Forelady).The non-supervisory employees were Fred Rieke,Walter Guebert, Pearl Griffin, and Jimmy TobinThe record shows that the Third Com-mittee was active and functioning at the time of the instant hearing, andthe undersignedso finds.23The application has been approved by the National War Labor Board. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDchosen as the representative of all three committees, and still is the representa-tive of the Third Committee for the purposes of collective bargaining with theRespondent.Obviously such a bargaining agent as the American Furnace LaborOrganization is incapable of serving the Respondent's employees, as abona?rdecollective bargaining agency, within the meaning of the ActUpon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned finds that the Respondent sponsored, dominated,and interfered with the formation of the American Furnace Labor Organiza-tion and contributed financial and other support to it. It is further -foundthat by said acts, and by the various acts of interference, restraint. and coer-cion engaged in by the supervisory employees of the Respondent as above re-lated, the Respondent interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the ActIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurringin connection with the operations of the Respondent described in Section I,above, have a close, intimate, and substantial relation to trade. traffic, and com-merce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE REMEDY "Since it has been found that the Respondent has engaged in and is engagingin unfair labor'—practices affecting commerce, it'will be recommended that itcease and desist therefrom and take certain affirmative action which the under-signed finds will effectuate the policies of the Act.It has been found that the Respondent dominated and interfered with theformation and administration of American Furnace Labor Organization andcontributed support to it.The undersigned finds that the effect and conse-quences of such domination, interference, and support render American FurnaceLabor Organization incapable of serving the Respondent's employeesas a bonafidecollective bargaining agency, and the recognition of American FurnaceLabor Organization by the Respondent as the bargaining representative of anyof its employees would constitute a continuing obstacle to the free exercise bythe employees of the right to self-organization and to bargain collectivelythrough representatives of their own choosing It will therefore be recom-mended that the Respondent withdraw all recognition from AmericanFurnaceLabor Organization as the representative of any of its employees for the purposeof dealing with the Respondent concerning grievances, labor disputes, rates ofpay, wages, hours of employment, or other conditions of employment, and com-pletely disestablish American Furnace Labor Organization as such representative.Upon the basis of the foregoingfindingsof fact and upon the entire recordin the case, the undersigned makes the followingCONCLUSIONS OF LAW1.Local No99, StoveMountersInternationalUnion of North America, AFL,affiliatedwith the American Federation of Labor,and American Furnace Labor2-iThe "American Furnace Labor Organisation"as described in this Intermediate Reportincludes each of the aforesaid three Committees, which have represented the Respondent'semployees, and in particular the present or "Third Committee,"however constituted andby whatevernameit may be known. AMERICAN FURNACE COMPANY261Or:;amzation. unaffiliated, are labor organizations, within the meaning of Section2 (5) of the Act.2By dominating and interfering with the formation and administration ofAmerican Furnace Labor Organization and by contributing support to it, theRespondent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (2) of the Act3By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, theundersigned recommends that the Respondent, American Furnace Company,Red Bud, Illinois, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Dominating or interfering with the administration of, or contributingsupport to, American Furnace Labor Organization; and dominating or interferingwith the formation or administration of, or contributing support to, any otherlabor organization of its employees ;(b) In any other manner interfering with. restraining. or coercing its em-ployees in the exercise of the rights to self-organization, to foi ni labor organiza-tions, to join or assist Local No. 99, Stove Mounters International Union of NorthAmerica, AFL, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or protection, as guar-anteed in Section 7 of the Act2.Take the fallowing affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Withdraw all recognition from American Furnace Labor Organizationas the representative of any of its employees for the purpose of dealing withthe Respondent concerning grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment, and completely disestablishAmerican Furnace Labor Organization as such representative;(b)Post at its plant at Red Bud, Illinois, copies of the notice attached hereto,marked "Appendix A". Copies of said notice, to be furnished by the RegionalDirector for the Fourteenth Region, shall, after being duly signed by the Re-spondent's representative, be posted by the Respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days thereafter, in con-spicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material ;(c)Notify the Regional Director for the Fourteenth Region in writing, withinten (10) days from the date of the receipt of this Intermediate Report, whatsteps the Respondent has taken to comply herewith.It is further recomniended that unless on or before ten (i0) days from thedate of the receipt of this Intermediate Report, the respondent notifies said Re-pional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the Respondentto take the action aforesaid 262DECISIONSOF NATIONALLABOR RELATIONS BOARDAs provided in Section 33 of Article II of the Rules and Regulations of the Na-tional Labor Relations Board-Series 3, as amended, effective July 12, 1944-anyparty or counsel for the Board, may within fifteen (15) clays from the (late of theentry of the order transferring the case to the Board, pursuant to Section 32 ofArticle II of said Rules and Regulations, file with the Board, Rochambeau Build-ing, WW?ashington, 25, D. C., an original and four copies of a statement in writingsetting forth such exceptions to the Intermediate Report or to any other part ofthe record or proceeding (including rulings upon all motions or objections) ashe relies upon, together with the original and four copies_ of a brief in supportthereof.Immediately upon the filing of such statement bf exceptions and/orbrief, the party or counsel for the Board filing the same shall serve a copythereof upon each of the parties and shall file a copy with the Regional Director.As further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of the order transferring the caseto the Board.W. P WEBB,Trial-Examiner.Dated June 14, 1945.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the'National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We hereby disestablish American Furnace Labor Organization as the rep-resentative of any of our employees for the purpose of dealing with usconcerning grievances, labor disputes, wages, rates of pay, hours of em-ployment, or other conditions of employment, and we kill not recognize itor any successor thereto for any of the above purposesWe will riot dominate or interfere with the formation or administration ofany labor organization or contiibute financial or other support to it.We will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations, tojoin or assist Local No. 99, Stove Mounters International Union of North Amer-ica,AFL or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection.All ouremployees are free to become or remain members of this union, or any otherlabor organization.AMERICAN FURNACE COMPANY,Employer.Dated --------------------By'-----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.